Citation Nr: 0918551	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for anxiety, also 
claimed as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to service connection for pressure in the 
eyes, also claimed as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The Veteran does not currently have a disability causing 
dizziness.  

2.  The Veteran does not currently have a sleep disorder.

3.  The Veteran does not currently have a competent, medical 
diagnosis of an anxiety disorder (apart from his service-
connected post-traumatic stress disorder) related to his 
service-connected diabetes mellitus, type II or any other 
incident of his military service.

4.  The Veteran has been diagnosed with "ocular 
hypertension," but there is no competent and persuasive 
evidence that his eye condition is related to his diabetes 
mellitus, type II, or any other incident of his military 
service




CONCLUSIONS OF LAW

1.  The Veteran's claimed dizziness was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

2.  The Veteran's claimed sleep disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The Veteran's pressure in the eyes is not secondary to 
his diabetes mellitus, type II, or any other incident of 
active service, nor may it be presumed to have occurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2008).

4.  The Veteran's claimed anxiety disorder is not secondary 
to his diabetes mellitus, type II, or any other incident of 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the Veteran in September 2006.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter explained how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Social Security Administration (SSA) disability 
records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether his ocular hypertension or claimed 
anxiety disorder can be attributed to his service-connected 
diabetes-mellitus, type II.  VA's duty to assist by obtaining 
a medical opinion extends only to these claims.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004) ("Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the dizziness or sleep disorder claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the Veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's ocular hypertension is 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The specific contentions for each issue will be described 
more thoroughly below, but generally the Veteran alleges all 
his claimed conditions are the result of his military 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Dizziness and Sleep Disorder

The Veteran alleges he suffers from chronic dizziness and an 
inability to sleep since his military service.  

It is unclear what specific in-service event(s) the Veteran 
is alleging his dizziness and sleep disturbances are related 
to, other than, generally speaking, his combat exposure in 
Vietnam.  The Veteran's service treatment records are silent 
as to any complaints, treatment or diagnoses of dizziness or 
sleep disturbances.  The Veteran's separation examination is 
also silent as to any abnormality.  The service treatment 
records are simply devoid of any findings consistent with a 
chronic disability manifested by dizziness or sleep 
disturbances.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The pertinent inquiry, then, is whether the Veteran 
has current diagnoses responsible for his dizziness and sleep 
disturbances, related to any incident of his military 
service.  The Board concludes he does not. 

After service, the Veteran's voluminous medical treatment 
records are silent as to any definitive diagnosis of a 
chronic disability causing dizziness or a sleep disorder.  
The Veteran was treated once in December 1989 following a 
period of 10 minutes of unconsciousness.  At that time, the 
Veteran indicated he had been having severe headaches for 
several days and felt light-headed just before losing 
consciousness.  The event, however, appears to have been a 
one-time episode and the Veteran was never diagnosed with any 
chronic disability.  Apart from his subjective and sporadic 
complaints of dizziness, the Veteran simply has never been 
diagnosed with a disability causing these sporadic 
complaints.  Indeed, at other times during medical treatment 
for unrelated conditions, the Veteran has specifically denied 
dizziness.  

Similarly, the Veteran has never been diagnosed with a sleep 
disorder.  His complaints of sleep disturbances, moreover, 
are generally encompassed with his medical treatment of his 
service-connected post-traumatic stress disorder (PTSD).  
From the medical records it is clear the Veteran's sleep 
disturbances are merely a manifestation of his PTSD rather 
than a distinguishable chronic disability.  

In short, the medical evidence does not support a finding of 
any diagnosed sleep disorder or disability manifested by 
chronic dizziness.  Other than periodic complaints of 
dizziness or sleep disturbances in relation to other medical 
conditions, the Veteran has never been diagnosed with a 
chronic disability related to any incident of his military 
service.  As indicated above, the medical evidence indicates 
the Veteran's complaints of dizziness or sleep disturbances 
are merely manifestations for other disabilities and not 
chronic conditions in and of themselves.

Direct service connection requires first and foremost a 
diagnosis of a chronic condition.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  
Although the Board does not doubt the Veteran has these 
medical manifestations, no medical professional has ever 
diagnosed the Veteran with a separate, definitive, chronic 
dizziness disability or sleep disorder.  Rather, it is clear 
the Veteran's sporadic complaints of dizziness or sleep 
disturbances are related to other diagnosed conditions and, 
therefore, service connection is not warranted.

Anxiety Disorder and Pressure in the Eyes

The Veteran alleges he has an anxiety disorder and constant 
pressure in his eyes due to his military service.  
Alternatively, he alleges these conditions are secondary to 
his service-connected diabetes mellitus, type II.

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of anxiety or eye-related 
problems.

After service, the Veteran was service-connected for diabetes 
mellitus, effective July 10, 2006.  The Veteran was afforded 
a VA examination in relation to his diabetes in August 2006 
where the examiner found no evidence of diabetic retinopathy.  
At that time, the examiner noted nuclear sclerosis cataracts 
related to the Veteran's age and suspected glaucoma.  VA 
outpatient treatment records also indicate treatment for 
ocular hypertension as early as 2006, nearly four decades 
after service.  

As indicated above, the Veteran was awarded service-
connection for post-traumatic stress disorder (PTSD) in a May 
2007 rating decision.  VA outpatient treatment records also 
indicate a diagnosis of depression.  The Veteran presumably 
argues he suffers from an additional anxiety disorder 
secondary to his diabetes. 

The Veteran was afforded VA examinations in May 2007 to 
ascertain whether the Veteran had any additional eye or 
psychiatric disability as a result of his diabetes mellitus, 
type II, or any other incident of service.  

In regard to the Veteran's ocular hypertension, the May 2007 
VA ophthalmologist opined as follows:

...[T]here is no link between ocular hypertension 
and diabetic retinopathy.  The Veteran has 
diabetes, but does not have diabetic retinopathy.
        
        ...

Thus, in the absence of proliferative diabetic 
retinopathy (and, more specifically, in the 
absence of any diabetic retinopathy), there is no 
causation or aggravation of [the Veteran's] ocular 
hypertension/[]glaucoma. . .by diabetes.

In regard to the Veteran's claimed anxiety disorder, the May 
2007 VA psychiatrist opined as follows:

The Veteran is already diagnosed as having an 
anxiety disorder, specifically posttraumatic 
stress disorder.  That diagnosis takes precedence 
over other anxiety diagnoses....  Any additional 
anxiety symptoms related to the diabetes for him 
would already be factored into the Global 
assessment of function for the [PTSD].  In my 
opinion the Veteran's anxiety is not caused by 
his service-connected diabetes. . . 

The Board finds the opinions compelling.  They are based on 
an examination and a thorough review of the claims folder.  
Also compelling, no medical professional has ever linked the 
Veteran's ocular hypertension or anxiety (other than PTSD) to 
his diabetes mellitus, type II, or any other incident of his 
military service.  

In short, the Veteran is treated for ocular hypertension and 
suspected glaucoma, but there is no medical evidence 
indicating a relation of his eye conditions to his diabetes 
mellitus, or any other incident of his military service, and 
indeed there is medical evidence to the contrary.  In regard 
to the Veteran's claimed anxiety disorder, the Veteran is 
already service-connected for PTSD and there is no medical 
evidence indicating the Veteran has a separate and distinct 
anxiety disorder related to his service-connected diabetes 
mellitus, type II, or any other incident of service.  Indeed, 
there is medical evidence to the contrary.

Service connection, to include secondary service connection, 
requires competent medical evidence indicating that the 
condition is proximately due to or the result of active duty, 
to include a service-connected disease or injury. See 38 
C.F.R. §§ 3.303, 3.304 and 3.310.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for anxiety, also claimed 
as secondary to service-connected diabetes mellitus, type II, 
is denied.

Entitlement to service connection for pressure in the eyes, 
also claimed as secondary to service-connected diabetes 
mellitus, type II, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


